United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jenkintown, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1445
Issued: May 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 24, 2019 appellant, through counsel, filed a timely appeal from an April 25, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted January 23, 2018 employment incident.
FACTUAL HISTORY
On February 2, 2018 appellant, then a 48-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on January 23, 2018 she injured her right shoulder when lifting tubs
and casing mail while in the performance of duty. In a February 2, 2018 narrative statement, she
noted that on January 23, 2018 she felt a tight pull in her right shoulder as she was casing mail.
Appellant also noted that on January 20 and 22, 2018 she worked with a truck that had an
emergency brake which was very difficult to pull. She stopped work on January 23, 2018.3
The record contains an employing establishment authorization for medical attention form,
dated January 23, 2018, which authorized appellant to seek medical treatment for right shoulder
pain.
On February 8, 2018 OWCP received an unsigned and undated duty status report (Form
CA-17) diagnosing right shoulder pain with an injury date of January 23, 2018.
In a development letter dated February 8, 2018, OWCP informed appellant that the
evidence of record was insufficient to establish her traumatic injury claim. It advised her of the
type of factual and medical evidence needed and provided a questionnaire for her completion.
OWCP afforded her 30 days to submit the necessary evidence.
In reports dated January 25 and 26 and February 1, 2, 6, 14, 15, and 28, 2018, chiropractors,
Dr. Edward Ceranto and Dr. David J. Craven diagnosed right shoulder sprain/strain. Physical
examination findings included tenderness and hypertonicity on palpation in the supraspinatus
insertion, supraspinatus, and superior trapezius. In an addendum note of February 14, 2018,
Dr. Ceranto noted that appellant had indicated that her injury occurred on January 20, 2018 when
pulling the brake on her truck. Appellant had also noted that her symptoms were aggravated on
January 23, 2018.
On February 20, 2018 appellant responded to OWCP. She noted that while casing mail
and lifting tubs on January 23, 2018 she felt her right shoulder pulling and continually getting
tighter. Appellant explained that on January 20 and 22, 2018 she had to push and pull on a tight
emergency brake, and that she was pushing and pulling the tight brake at every stop. She indicated
that she had a prior accepted claim from January 26, 2005 involving right shoulder impingement
and surgery.
In a March 1, 2018 report, Dr. Maxwell Stepanuk, Jr., an osteopath specializing in
orthopedic surgery, diagnosed right shoulder tendinitis and right shoulder impingement syndrome.
3

Appellant has a previously accepted right shoulder claim. OWCP assigned that claim File No. xxxxxx623 and
accepted that appellant’s right shoulder tendinitis and right shoulder impingement was due to a January 26, 2005
employment injury.

2

He noted that appellant had indicated that she began experiencing shoulder pain following driving
a truck with a tight hand brake for two days beginning on January 20, 2018. On January 23, 2018
appellant developed severe right shoulder pain with overhead use of her shoulder and had been off
work since then.
In a March 1, 2018 attending physician’s report (Form CA-20), Dr. Stepanuk diagnosed
right shoulder impingement and tendinitis and checked a box marked “yes” to the question of
whether it was employment related and assigned work restrictions on an accompanying work
capacity evaluation form (Form OWCP-5c).
In a March 5, 2018 report, Dr. Stephen P. Schmidt, an osteopath specializing in family
medicine, diagnosed right shoulder tendinitis. He reported that appellant was injured at work on
or about December 20, 2017. Dr. Schmidt also noted that appellant aggravated her previously
injured and repaired right shoulder from pulling and pushing and was seen on multiple dates
commencing January 23, 2018.
By decision dated March 16, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish causal relationship between the diagnosed medical
condition and the accepted January 23, 2018 employment incident.
OWCP thereafter continued to receive medical evidence.
In progress notes dated March 9 and 20, 2018, Dr. Craven noted examination findings and
diagnosed right shoulder sprain/strain.
Dr. Stepanuk, in a March 15, 2018 report, diagnosed right shoulder tendinitis, right
trapezius strain/sprain, and cervical strain/sprain based on injury history, examination findings,
and review of x-ray interpretations. Examination findings included restricted right shoulder range
of motion with pain, cervical spasm, cervical range of motion, and right trapezius spasm. He
opined that appellant’s preexisting right shoulder injury/repaired right shoulder was aggravated by
employment activities performed on January 23, 2018, including pulling and pushing. In an
April 2, 2018 report, Dr. Stepanuk diagnosed right trapezius myositis.
On March 23, 2018 appellant was seen by Dr. Mark Pearson, a chiropractor, who provided
examination findings and diagnosed right shoulder strain/sprain.
On April 2, 2018 Dr. Schmidt released appellant to return to part-time work with
restrictions effective April 3, 2018.
In a form dated March 29, 2018, but postmarked April 21, 2018, appellant requested review
of the written record by an OWCP hearing representative.
In Form CA-17 reports dated April 4 and May 5, 2018, Dr. Schmidt released appellant to
return to work with restrictions effective April 5, 2018.
By decision dated July 20, 2018, OWCP denied appellant’s request for review of the
written record by an OWCP hearing representative as untimely filed.

3

In an August 7, 2018 report, Dr. Schmidt diagnosed right trapezius and cervical
sprains/strains, right shoulder tendinitis and impingement syndrome. He opined that appellant’s
right trapezius and cervical sprains/strains were directly caused by the accepted January 23, 2018
employment incident. Dr. Schmidt explained that she aggravated her prior injured/repaired
shoulder due to performing work duties including casing mail, as well as by pulling and pushing
on a stiff emergency brake.
On August 10, 2018 appellant requested reconsideration.
On August 24, 2018 OWCP received March 27 and August 7, 2018 reports from
Dr. Schmidt, which was repetitive of prior reports.
By decision dated November 5, 2018, OWCP denied modification.
On January 25, 2019 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a report dated January 23, 2019, Dr. Schmidt opined that appellant’s right shoulder
injury had been directly caused by repetitive use of a hand brake in her work. He described the
mechanism of injury as pulling a hand brake following repetitive stretching and reaching.
Dr. Schmidt explained that appellant had a prior work-related right shoulder injury, which required
surgery in 2011 and had resulted in a weakening of the shoulder.
By decision dated April 25, 2019, OWCP denied modification finding the medical
evidence of record was insufficient to establish that the diagnosed condition had been caused or
aggravated by the accepted January 23, 2018 employment incident. It noted that Dr. Schmidt had
identified two distinct causes, the repetitive motions and activities of appellant’s employment over
time, and her operation of a handbrake. However, the alleged event of January 23, 2018 only
referred to the lifting of tubs and casing mail.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to

4

Supra note 2

5
J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).

4

the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.8 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.9 The second component is whether the employment incident caused a personal injury.10
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion as to whether there is a causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.13 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).14
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-noted injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that this case is not in posture for a decision.

6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

9

L.T., Docket No. 18-1599 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

10

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

11

J.P., supra note 5; L.T., supra note 9; Shirley A. Temple, 48 ECAB 404 (1997).

12

E.M., supra note 8; Robert G. Morris, 48 ECAB 238 (1996).

13

M.V., Docket No. 18-0884 (issued December 28, 2018).

14

Id.; Victor J. Woodham, 41 ECAB 345 (1989).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

5

Appellant filed a Form CA-1 alleging a January 23, 2018 traumatic injury arising from her
employment duties on January 23, 2018 involving casing mail and lifting tubs of mail. However,
in an accompanying narrative statement, she also alleged that her injury was due in part to pulling
on very tough emergency brake on January 20, and 22, 2018. Appellant also noted that she had a
prior accepted claim for right shoulder impingement and surgery. In response to OWCP’s
development letter, she again clarified that her current claim was related to both the pulling of the
emergency hand brake on January 20, and 22, 2018, as well as her repetitive lifting and casing
mail on January 23, 2018. The Board therefore finds that appellant indicated a traumatic injury by
filing a Form CA-1, but described an occupational disease.16 Under FECA, although it is the
employee’s burden of proof to establish his or her claim, OWCP also has a responsibility in the
development of the factual evidence.17 It is the duty of the claims examiner to develop a claim
based on the facts at hand and not solely on the basis of the type of claim form filed.18 OWCP’s
procedures provide that if the actual benefits claimed by the claimant cannot be determined from
review of the form, OWCP should develop the claim based upon the claim form filed and direct
questions to the claimant to determine the type of benefits claimed. Based upon the response to
the development letter, it should make a determination as to whether the correct claim was
established and, if not, it should convert the claim to the proper type of claim, and notify the
claimant and employing establishment (and any representative, if applicable) of the conversion.19
Appellant’s claim and subsequent statements relate circumstances of an occupational rather than
traumatic injury.
The Board further finds that the medical evidence of record also provides support for a
cumulative injury occupational disease claim. The reports from Drs. Schmidt and Stepanuk
attributed appellant’s right shoulder conditions to her use of a tight hand brake on January 20 and
22, 2018, as well as to her repetitive lifting and casing mail on January 23, 2018. However, OWCP
continued to adjudicate and deny appellant’s claim because she filed the claim as a traumatic injury
as it had allegedly occurred within a single workday or shift. Under the circumstances of the case,
appellant is alleging an occupational disease injury resulting from her work environment over a
period longer than a single workday or shift.
As noted, under OWCP File No. xxxxxx623 OWCP accepted that appellant’s right
shoulder tendinitis and right shoulder impingement was due to a January 26, 2005 employment
injury. OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between files.20 For example, if

16
A traumatic injury is defined as a condition of the body caused by a specific event or incident, or series of events
or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). An occupational disease is defined as a condition
produced by the work environment over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
17
See G.S., Docket No. 16-0908 (issued October 26, 2017); Willie A. Dean, 40 ECAB 1208, 1212 (1989); Willie
James Clark, 39 ECAB 1311, 1318-19 (1988).
18

Id.

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Development of Claims, Chapter 2.800.3(c)(2)(b)
(June 2011). S.N., Docket No. 12-1814 (issued March 11, 2013).
20

Id. at Chapter 2.400.8(c) (February 2000).

6

a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.21
Upon remand OWCP shall administratively combine the claim files and properly
adjudicate the claim as an occupational disease claim. After this and any other further development
as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 25, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded to OWCP for proceedings consistent
with this decision of the Board.
Issued: May 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

21

Id.; N.S., Docket No. 19-0232 (issued July 11, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

7

